In a proceeding under article 78 of the Civil Practice Act, to prohibit and enjoin the State Civil Service Commission from prosecuting any proceedings before it (pursuant to section 25 of the Civil Service Law) for the purpose of rescinding the appointment of the petitioner to the position of patrolman in the Suffolk County Police Department, and revoking his eligibility for such appointment, the commission appeals from an order of the Supreme Court, Suffolk County, dated October 11, 1961, which granted the application (see 27 Misc 2d 15). Order affirmed, with $10 costs and disbursements. Ho opinion (see Matter of Dobler v. Kaplan, 18 A D 2d 828). Ughetta, Acting P. J., Hill, Rabin and Hopkins, JJ., concur; Kleinfeld, J., dissents and votes to reverse the order and to deny the application.